Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 3 contain allowable subject matter from parent application 16/501747 now US 10,750,776.
Closest prior art documents are Tucker (US 3,698,400), Covington (US 3,882,876), Buruss Jr (US 4,303,083), Brooks (US 4,922,901), Gherge (US 2013/0087160), and Garcia (US 2016/0100628).
Although Tucker teaches a battery operated smoking pipe having an ignitor wire, Tucker does not teach or suggest a nichrome wire proximal to the top edge of the bowl.
Although Covington teaches a battery operated smoking pipe having a nichrome wire, Covington teaches that the nichrome wire is located at the bottom of the bowl cavity and therefore teaches away from a nichrome wire proximal to the top edge of the bowl. Additionally, Covington does not teach or suggest a fuel reservoir or refill nozzle.
Although Buruss Jr teaches a battery operated smoking pipe having a heating wire, Buruss Jr does not teach or suggest a nichrome wire or positioning the wire proximal to the top edge of the bowl. Additionally, Buruss Jr does not teach or suggest a fuel reservoir or refill nozzle.
Although Brooks teaches a battery operated smoking pipe having a heating edge proximal the top edge of the bowl, Brooks does not teach or suggest an ignitor wire, fuel reservoir, or refill nozzle.
Although Gherge teaches a battery operated smoking pipe having a nichrome heating wire, Gherge does not teach or suggest positioning the nichrome wire proximal to the top edge of the bowl. Additionally, Gherge does not teach or suggest a fuel reservoir or refill nozzle.
Although Garcia teaches a battery operated smoking pipe having a heating wire, Garcia teaches that the heating wire is located at the bottom of the bowl cavity and therefore teaches away from a nichrome wire proximal to the top edge of the bowl. Additionally, Garcia does not teach or suggest a fuel reservoir or refill nozzle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741